Title: To Thomas Jefferson from Gideon Granger, 26 October 1801
From: Granger, Gideon
To: Jefferson, Thomas


Dear Sir
Mond: Morning. Hartford Oct: 26, 1801.
In my Letter of Yesterday I designd to have mentiond: that Genl. Lyman had probably before this applied for the Office mentiond in your last. I saw him at New-haven—Mr Edwards & myself gave him a Letter to you stating that, any Recommendation from us, was unnecessary as you knew him & his Character & that We should feel happy in his having the Appointment. at that time I had no Idea of being selected for the Office, & had determind. never to solicit for any Office, tho, a few days before I had informd Mr. Edwards that if it was offered to Me I should probably accept the same.
When reflecting on the Subject it did not & does not appear to me that under the Circumstances it would be improper or unfair for me to accept the same, as offered without any Solicitation on my part. to you evry Thing respecting the business is cheerfully submitted—Yrs. Sincerely
Gidn. Granger
